Citation Nr: 0841594	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  04-04 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1966 to January 1968.  Service in the Republic 
of Vietnam is indicated by the record.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In January 2000, the veteran filed a claim of entitlement to 
service connection for PTSD.  The veteran's claim was denied 
in a March 2000 rating decision.  Although the veteran filed 
a notice of disagreement (NOD) as to that decision, he failed 
to perfect his appeal by filing a timely substantive appeal 
after the issuance of the March 2002 statement of the case 
(SOC).  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a SOC is 
issued by VA].

In March 2003, the veteran filed to reopen his previously 
denied claim of entitlement to service connection for PTSD.  
His claim was reopened and denied in a May 2003 rating 
decision.  The veteran filed a timely substantive appeal 
[VA Form 9] in January 2004.  

In December 2004, the veteran presented sworn testimony 
during a personal hearing in Pittsburgh, Pennsylvania, which 
was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder.  

In an August 2005 Board decision, the claim was remanded for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denial in a July 2008 
supplemental statement of the case (SSOC).  The veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.

Although the RO reopened the veteran's claim, the question of 
whether new and material evidence has been received is one 
that must be addressed by the Board, notwithstanding a 
decision favorable to the appellant that may have been 
rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) [before considering a previously adjudicated 
claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has 
a jurisdictional responsibility to consider whether it was 
proper for the RO to reopen a previously denied claim].  As 
such, the Board will first consider whether new and material 
evidence has been received sufficient to reopen the claim.  
As discussed fully under the analysis section, new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD.

The issue is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington D.C.  The veteran will be informed 
if any additional action is required on his part.


FINDINGS OF FACT

1.  In a March 2000 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran was notified of that decision, and of 
appellate rights and procedures; he did not submit a timely 
appeal.  

2.  The evidence associated with the claims folder, 
subsequent to the March 2000 rating decision, is neither 
cumulative nor redundant of the evidence of record and raises 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The RO's March 2000 rating decision is final.  38 
U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Since the March 2000 rating decision, new and material 
evidence has been received with respect to the veteran's 
claim of entitlement to service connection for PTSD; 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for PTSD.  Implicit in 
his claim is the contention that new and material evidence, 
which is sufficient to reopen the previously-denied claim, 
has been received.

Relevant law and regulations

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156 (2008)].  This change in the law pertains only 
to claims filed on or after August 29, 2001.  Because the 
veteran's claim to reopen was initiated in May 2005, the 
claim will be adjudicated by applying the revised section 
3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis

The veteran's initial claim of entitlement to service 
connection for PTSD was denied by the RO in a March 2000 
rating decision.  At the time of the March 2000 rating 
decision, the evidence of record included the veteran's 
service records, VA treatment records, the veteran's 
statements, and a lay statement from the veteran's spouse.  

With regard to the service treatment records, the February 
1965 pre-induction examination documented the veteran's 
complaints of "worry, nerves."  However, subsequent 
treatment records were absent any complaint of or treatment 
for psychological problems.  Specifically, the November 1966 
enlistment examination did not indicate any irregularities 
pertaining to the veteran's mental state and the January 1968 
separation examination was also pertinently negative for any 
psychological abnormalities or complaints.  

The veteran's DD-214 indicated that he is the recipient of 
the Vietnam Service Medal, Vietnam Campaign Medal, and the 
National Defense Service Medal.  No awards or medals 
indicative of combat are documented on the DD-214. 

VA treatment records dated December 1999 to February 2000 
documented multiple diagnoses of PTSD and indicated that the 
veteran was participating in a PTSD support group.

Also of record at the time of the March 2000 rating decision 
was a statement by the veteran detailing the in-service 
stressors, which had led to his development of PTSD.  
Additionally, in February 2000 letter, the veteran's spouse 
described the veteran's psychological symptomatology. 

In March 2000, the RO denied the veteran's claim of 
entitlement to service connection for PTSD.  The RO stated 
that "although the veteran carries a diagnosis of [PTSD], 
the evidence of record fails to show a verifiable stressor."  
The veteran was informed of the March 2000 rating decision by 
letter from the RO dated March 2000.  He did not appeal.  

The March 2000 RO decision, which denied the veteran's 
original claim of entitlement to service connection for PTSD, 
is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).  As explained above, 
the veteran's claim of entitlement to service connection for 
PTSD may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156 
(2008); see also Barnett, supra.  

The RO's denial in March 2000 was predicated on the lack of 
verified in-service stressors [element (2) of 38 C.F.R. 
§ 3.304(f)].  To warrant reopening the claim, there must be 
new and material evidence as to this element.  See 38 
U.S.C.A. 
§ 5108 (West 2002).  Therefore, the Board's inquiry will be 
directed to the question of whether any additionally received 
(i.e. after March 2000) evidence bears directly and 
substantially upon the specific matter under consideration, 
namely whether there is combat status or credible supporting 
evidence that the claimed in-service stressors actually 
occurred.  See 38 C.F.R.§ 3.156 (2008).

The veteran's service personnel records were added to the 
claims file, which demonstrate that the veteran was stationed 
in Vietnam from July 1967 to January 1968.  The records show 
that the veteran served as a light truck driver and was 
assigned to the 666th Transportation Company.  Crucially, the 
U.S. Army & Joint Services Records Research Center (JSRRC) 
[formerly the U.S. Armed Services Center for Unit Records 
Research (CURR)] verified that the 666th Transportation 
Company did suffer attacks and ambushes on their convoys 
during November 1967 resulting in three personnel killed and 
seventeen wounded.  Also, in December 1967, attacks and 
ambushes resulted in one driver killed and seven personnel 
wounded.  

The report from JSRRC was not of record at the time of the 
March 2000 rating decision.  This testimony serves to 
corroborate the assertions of the veteran pertaining to 
certain alleged in-service stressors.  As such, this evidence 
is neither cumulative nor redundant of the evidence of record 
and raises a reasonable possibility of substantiating the 
veteran's claim of entitlement to service connection for 
PTSD.  

Moreover, the JSRRC report is consistent with additionally 
received statements from the veteran as to his alleged in-
service stressors.  See, e.g., December 2004 Board hearing 
transcript and veteran's statement dated April 2003.  
Specifically, the veteran has alleged that he was exposed to 
rocket, mortar, and sniper fire while traveling on convoys 
through Vietnam.  He also asserts that he shot and killed an 
enemy sniper during one of these attacks.  Pursuant to the 
Court's decision in Justus, for the purpose of establishing 
whether new and material evidence has been submitted, the 
truthfulness of evidence is presumed, unless the evidence is 
inherently incredible or consists of statements which are 
beyond the competence of the person making them.  As the 
veteran's statements are not inherently false or incredible, 
the Board finds these statements to be both new and material 
as they are offered to fulfill element (2) of 38 C.F.R. § 
3.304(f).
Accordingly, new and material evidence has been received 
pursuant to 38 C.F.R. 
§ 3.156(a).  The veteran's claim for entitlement to service 
connection for PTSD is therefore reopened.

Additional comments

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claim, this alone does not 
make it sufficient to allow the grant of the benefit sought.  
See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
[material evidence is evidence that would contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim].

As indicated in the below VCAA discussion, VA's statutory 
duty to assist the veteran in the development of his claim 
attaches at this juncture.  For the reasons explained in the 
remand section below, the Board finds that additional 
development is necessary before a decision on the merits of 
the reopened claim may be rendered.  This will be discussed 
in the remand section below.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify applies to the issue on 
appeal; the standard of review and duty to assist do not 
apply to the claim unless it is reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated April 2003; specifically, what evidence is required to 
establish service connection for PTSD.  

The Board recognizes that the veteran did not receive 
adequate notice of the requirements of 38 C.F.R. § 3.156(a), 
nor was he advised of why his service connection claim was 
previously denied, pursuant to Kent v. Nicholson, 20 Vet,. 
App. 1 (2006).  However, as the veteran's claim is being 
reopened herein, there is no prejudicial error.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
VCAA letter.  Specifically, the April 2003 letter stated that 
VA would assist the veteran in obtaining relevant records 
from any Federal department or agency, including VA medical 
records and service medical records.  With respect to records 
from private doctors and hospitals, the VCAA letter informed 
the veteran that VA would make reasonable efforts to request 
such records.  The veteran was also advised in the letter 
that a VA examination would be scheduled if necessary to make 
a decision on his claim.

A September 2005 VCAA letter emphasized, "[y]ou must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  [Emphasis as in the original letter].

The September 2005 letter specifically requested, "[i]f 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Here, complete VCAA notice was not provided until September 
2005, years after the May 2003 RO decision that is the 
subject of this appeal.  Crucially, the veteran's claim was 
readjudicated in the July 2008 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VCAA notice.  
Therefore, the essential fairness of the adjudication was not 
affected.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice.  Moreover, the 
veteran has not alleged any prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006), No. 02-1077 (U.S. Vet. App. 
Dec. 21, 2006) [timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it].

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  

With respect to the veteran's service connection claims, 
element (1), veteran status, is not at issue.  The veteran's 
claim of entitlement to service connection was denied based 
on elements (2) verified in-service stressor, and (3), 
connection between the veteran's service and the claimed 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to those crucial elements.  As to element (4) and (5), degree 
of disability and effective date, as the Board is reopening 
the veteran's claim, element (4) and (5) remain moot.

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Under the VCAA, VA's statutory duty to assist a claimant in 
the development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence. Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See 38 U.S.C.A. § 5103A 
(West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has retained the services of a 
representative and previously exercised his option to testify 
at a personal hearing before the undersigned Veterans Law 
Judge.





ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.  To 
that extent only, the appeal is allowed.


REMAND

The Board is cognizant of the fact that the veteran's case 
has been in adjudicative status for several years and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claim.

Accordingly, after having carefully considered the matter, 
and for reasons expressed immediately below, the Board finds 
that this case must be remanded for further development.  

The Board's August 2005 remand decision instructed the RO to 
"[o]btain the veteran's medical records from the VA Medical 
Center in Pittsburgh for psychiatric treatment received since 
December 2003."  However, aside from one VA treatment record 
dated July 2005, no such records have been associated with 
the veteran's claims file.  Further, there is no indication 
in the claims file that the RO even attempted to obtain such 
records or found that the requested records were unavailable.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  As the Board's 
remand instructions have not been complied with, the case 
must be remanded so that this may be accomplished.

Moreover, the June 2008 VA examiner reported that the veteran 
"has been diagnosed with [PTSD] by Dr. F. over a number of 
visits spanning 1999 through 2008.  The veteran is currently 
receiving psychiatric medication management for his reported 
symptoms..."  As such, even if the RO believed it had 
fulfilled the Board's remand instruction by obtaining the 
July 2005 treatment record, the evidence clearly demonstrates 
that the veteran was receiving psychiatric treatment at the 
time of the June 2008 VA examination.  Therefore, significant 
medical evidence documenting the veteran's on-going 
psychiatric treatment has not been associated with the VA 
claims file.  As these records are potentially relevant to 
the veteran's claim, they must be obtained.

Accordingly, the case is REMANDED for the following action:

1.	VBA should obtain the treatment records 
pertaining to the veteran from the VA 
Medical Center in Pittsburgh, 
Pennsylvania, dated from 2003 to the 
present.  Efforts to obtain said 
records should be memorialized.  All 
records so obtained should be 
associated with the claims folder.  

2.	After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claim.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002 & 2008).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


